Citation Nr: 1223989	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  99-20 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, secondary to service-connected venous insufficiency with lymphangitis of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957 and from December 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1998 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied that new and material evidence had been submitted to reopen the Veteran's claim for service connection for a low back disorder secondary to his service-connected left leg disability.  

In an April 2007 decision, the Board found that new and material evidence had been received to reopen this service connection claim and remanded the reopened claim for further development.  In a September 2010 decision, the Board again remanded this matter for further development.  

Thereafter, in August 2011 the Board sought an independent medical expert opinion, which was obtained in November 2011.  Subsequently, the Board sought clarification of the expert medical opinion in January 2012.  The clarification was submitted to the Board in March 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.






REMAND

Unfortunately, a remand is required for the Veteran's claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

As noted in the Introduction, in November 2011 and March 2012, when the Veteran's appeal was before the Board, it received an independent medical expert opinion and subsequent clarification concerning the Veteran's claim which it had requested from a clinical assistant professor of orthopedic surgery.  In June 2012, the Board received additional argument and evidence from the Veteran, apparently in opposition to the expert medical opinion.  The Veteran has declined to waive initial RO consideration of this argument and newly obtained evidence.  See 38 C.F.R. § 20.1304(c).  

The evidence submitted by the Veteran in June 2012 is a copy of a September 2011 VA outpatient treatment record,  which was never considered by the RO in any Supplemental Statement of the Case and was not associated with the claims file held at the Board until after the independent medical expert opinion had been submitted.  In addition, the Veteran has handwritten an argument in Spanish on his submission that is not translated.  Although the Veteran apparently forgot to sign and date this "Medical Opinion Response Form," it is evident to the Board from the handwriting on the form and the envelope that it was generated by the Veteran.  The written brief presentation of the Veteran's service representative dated in June 2012 was received before the Veteran's argument and new evidence later that month.  The service representative's brief, therefore, made no reference to the newly-submitted evidence and argument.  

Further, as noted, the Veteran specifically stated that he did not waive initial RO consideration of his submission and requested that his case be remanded to the RO for consideration of his new evidence and argument.  Therefore, the Board will afford the Veteran a remand so that the Agency of Original Jurisdiction may initially consider his newly submitted evidence and argument.  

On remand, the RO/AMC shall further develop the Veteran's case, as it deems necessary, in view of this new evidence and argument.  On remand, the RO/AMC also should obtain and associate with the claims file all outstanding VA medical records related to the Veteran's claim now on appeal.  The Board notes that the Veteran has submitted a treatment record from the San Juan VA Medical Center (VAMC) dated in September 2011, but that the claims file otherwise contains no VA treatment records dated after June 2006.  Therefore, any additional VA treatment records should be obtained, especially any concerned with the Veteran's back complaints.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and request they furnish the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his back and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from the San Juan VAMC, for the period from June 2006 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

2.  The RO/AMC shall review the Veteran's claims file and undertake any additional development deemed necessary as a result of the Veteran's new evidence and argument submitted to the Board in June 2012 accompanied by a specific request for initial RO consideration.  

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

